Citation Nr: 0914916	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Medical and Regional Office Center in Fargo, North Dakota 
(MROC).  By a rating action in February 2005, the MROC denied 
the Veteran's claim of entitlement to service connection for 
a back disorder.  Subsequently, in October 2005, the RO 
confirmed the previous denial of the claim for service 
connection for a back disorder; the RO also denied service 
connection for bilateral hearing loss.  The Veteran perfected 
a timely appeal to those decisions.  

In May 2007, the Veteran appeared at the RO and testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C.  The Veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the videoconference hearing is of record.  

In July 2008, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case was issued 
in December 2008.  


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation.  

2.  Hearing loss disability is not attributable to service.  

3.  A back disorder was not manifested in service; arthritis 
of the lumbar spine was not manifested in the first 
postservice year; a back disorder is not attributed to 
service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  A back disorder was not incurred in or aggravated during 
service, and arthritis may not be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2004, February 2005, and August 
2005 from the RO to the Veteran which were issued prior to 
the RO decisions in February 2005 and October 2005, 
respectively.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  While he 
did not receive timely (i.e., pre-decisional) notice 
regarding disability ratings and effective dates of awards, 
he has had ample opportunity to respond after such notice was 
ultimately given (in 2006), and, more significantly, such 
notice is not critical unless service connection is being 
granted.  He is not prejudiced by any technical notice defect 
that may have occurred earlier, nor is it otherwise alleged.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
April 2006 SOC and December 2008 SSOC each provided the 
Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

The Veteran's service treatment records (STRs) are associated 
with his claims file and all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file.  The RO arranged for VA 
examinations.  In a February 2009 Informal Hearing 
Presentation, the Veteran's representative argued the matters 
should be remanded, in part, due to noncompliance with the 
remand instructions.  With respect to the Veteran's hearing 
loss claim, the representative stated the examiner did not 
make reference to the March 2006 VA examination.  The Board's 
remand did not request the examiner to specifically refer to 
the examination; instead, the Board directed the examiner's 
attention to the medical opinion of the March 2006 VA 
examination.  The October 2008 VA audiology examiner's 
statement that the claims file was reviewed is sufficient to 
indicate the content of the prior VA examination was reviewed 
as this was part of the record.  The representative also 
argued that since a nurse practitioner conducted the October 
2008 orthopedic examination rather than "an appropriate 
specialist", the examiner was not competent and that the 
matter should be remanded for another opinion.  The Board 
finds that a nurse practitioner has adequate medical training 
and is competent to provide a medical opinion in this matter.  
Hence, the Board finds that the October 2008 VA examinations 
were adequate and complied with the instructions of the 
remand.  It is therefore the Board's conclusion that all 
evidence necessary to decide the claim has been obtained, and 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Accordingly, The Board finds that VA's duty to assist in 
these matters is met.  

II. Factual Background.

The Veteran entered active duty in February 1966.  His DD 
Form 214 indicates that he served in Vietnam, and was awarded 
the Combat Infantryman Badge.  He served as a light weapons 
infantryman.  At his pre-induction examination in December 
1965, an audiometric examination revealed pure tone 
thresholds of (ASA values have been converted to ISO values 
for consistency) 30, 25, 25, and 20 decibels, bilaterally, at 
the 500, 1000, 2000, and 4000 Hertz levels.  The separation 
examination, dated in January 1968, revealed pure tone 
thresholds of 0, 0, 0, and 0 decibels, bilaterally, at the 
500, 1000, 2000, and 4000 Hertz levels, respectively.  The 
STRs are negative for any complaints, findings or diagnoses 
of hearing loss or a back disorder.  Associated medical 
examination reports indicate that the Veteran's spine was 
normal.  The Veteran did not endorse back problems on his 
reports of medical history.  On the occasion of his 
separation examination in January 1968, clinical evaluation 
of the spine was normal.  

An April 1992 private treatment record indicates the Veteran 
reported he pulled a calf muscle the day before; his current 
complaints were of left sciatic pain that radiated to the 
calf.  In August 2004, the Veteran reported rolling out of 
bed that morning and hearing a "pop" that was immediately 
followed by pain down the left leg to the knee.  The 
assessment was L5 right pull from left.  A week later he was 
seen for complaints of severe pain in his back.  The Veteran 
reportedly worked as farm laborer and had been spending a lot 
of time in trucks and combines.  He reported that since the 
past weekend he had been having a difficult time sitting or 
going from a lying to a sitting or standing position.  He 
complained of pain in his lower back that radiated into his 
left buttocks and into the left leg.  The impression was 
acute lumbar strain.  

In a statement from G. W., D.C., dated in April 2005, the 
chiropractor indicated she saw the Veteran in August 2004 for 
pain in his low back and that he claimed to have rolled over 
in bed and felt and heard a "pop" in his back, and 
immediately felt pain down his left leg to the knee.  He 
denied any specific accident before that.  

Two May 2005 statements from individuals who served in 
Vietnam with the Veteran describe an incident in which the 
Veteran was thrown in the air by the impact of an explosion.  
In the statement from J.L., he reported that their unit was 
on patrol in February 1967, at which time their point man 
tripped a booby trap injuring 4 men.  He recalled that, at 
the time of the explosion, the Veteran was blown off his feet 
and was unconscious for a short time, but he didn't receive 
any shrapnel wounds. J.L, who later became the platoon 
leader, indicated the Veteran was unable to carry the radio 
because of back pain, and that he had to be replaced for 
several weeks.  In T. F's statement, he also recalled a booby 
trap wire being on that date, that he and 3 others were 
medivaced due to shrapnel wounds, and that the Veteran did 
not received any wounds.  He included a Staff Journal report 
for February 1967 that indicates 4 individuals were injured 
by a booby trap and medivaced.

On March 2006 VA audiological evaluation, the Veteran 
reported he was exposed to noise in service from small arms, 
artillery, bombs, helicopters, and explosions.  After 
service, he worked in a steel mill, trucking, and hunted for 
one year.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
45
55
LEFT
25
20
35
45
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The pertinent diagnosis was mild to moderately severe 
sensorineural hearing loss in both ears.  The examiner noted 
the Veteran had significant noise history both during and 
post service, and that the Veteran was in combat.  The 
examiner also noted the Veteran's hearing was within normal 
limits at enlistment and discharge, and that audios on 
enlistment and separation showed normal hearing, bilaterally.  
The opinion was that the Veteran's hearing loss is not the 
result of or caused by his military service.  

At a videoconference hearing in May 2007, the Veteran 
reported serving in Vietnam for several years; he stated that 
he served as a radio operator and carried the radio equipment 
for the platoon in the jungles of Vietnam.  The Veteran 
indicated that he also jumped out of helicopters.  He stated 
his unit was blown out of a foxhole that sent them to the 
floor as a result of a booby trap; he was treated by the 
medics in the field.  The Veteran testified that he did not 
seek treatment immediately after service; he stated that he 
was young and dealt with the pain.  The Veteran indicated 
that he has had problems with back pain ever since military 
service, and he currently receives treatment for back pain.  

On October 2008 VA spine examination, the Veteran indicated 
he could not recall an exact trauma to the lower back, but he 
did report the booby-trap incident that threw him up in the 
air and knocked him unconscious for some time.  The examiner 
noted he did not state that he developed back pain at that 
time.  The Veteran also reported being blown out of a foxhole 
in another incident; however, he did not recall having back 
pain with that incident either.  The Veteran reported 
developing back pain approximately 5 years after discharge 
from service; at that time, he was working at a steel mill.  
The Veteran noted that his duties included checking the steel 
and loading it onto the trucks; he described acute onset of 
back pain in approximately 1973.  The Veteran reported having 
had occasional low back pain over the years, but it has 
worsened over the past few years.  Following an evaluation, 
including x-ray study of the lumbar spine, the diagnosis was 
moderate degenerative disc disease of L4-L5.  

The examiner indicated the STRs were reviewed and there was 
no evidence of back problems in service; his discharge 
physical in 1968 was negative for any back problems or 
physical findings.  The examiner noted that J.L's statement 
indicated the Veteran could not carry his radio equipment 
after the booby trap incident due to back pain whereas the 
Veteran's account of the incident given during the 
examination did not include this information.  He also 
indicated the Veteran's statements included reports that he 
had X-rays of his back prior to separation, but the STRs did 
not contain such X-ray reports.  There was also no 
documentation of his reported back pain that occurred while 
working at the steel mill in the 1970's.  The examiner noted 
there was documentation in 1992 of left sciatic pain and, in 
2004, documentation of pain down his left leg.  The latter 
incident occurred after he rolled over in bed and heard and 
felt a popping sensation.  The examiner stated "there is 
conflicting evidence in his case.  The Veteran has not 
reported any specific back pain that occurred after the 
booby-trap incident, although a buddy statement stated that 
he could not carry the radio equipment due to back pain.  
This statement was written almost 38 years later.  There is 
no documentation of his reported back x-rays that occurred 
prior to discharge".  The examiner concluded that, due to 
the conflicting reports, the issue could not be resolved 
without resorting to mere speculation.  

On October 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
65
LEFT
25
25
40
50
65

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 percent in the left ear.  
The pertinent diagnoses were mild to moderately severe 
sensorineural hearing loss in the right ear from 1000 to 4000 
Hertz levels, and mild to moderately severe sensorineural 
hearing loss in the left ear from 2000 to 4000 Hertz levels.  
The examiner noted that hearing was within normal limits on 
enlistment and at discharge.  The examiner also noted that 
the Veteran had a history of military and post military noise 
exposure.  However, hearing thresholds were within normal 
limits on the enlistment and discharge examinations.  
Therefore, it appeared that onset of hearing loss occurred 
post service.  The examiner opined, given this data, it is 
less than likely that the Veteran's current hearing loss is 
the result of military noise exposure.  

III. Legal Criteria and Analysis

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and arthritis and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Bilateral Hearing Loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he served as an infantryman, 
engaged in combat with the enemy (evidenced by his CIB), it 
may be conceded he was exposed to the noise of artillery 
fire; therefore, it is also not in dispute that he was 
exposed to noise trauma in service.  What he must still show 
to establish service connection for his hearing loss is that 
the current disability is related to the noise exposure in 
service.  There is nothing in the record that suggests a 
relationship between any current hearing loss disability and 
service.

While 38 U.S.C.A. § 1154 provides a factual basis upon which 
a determination can be made that a particular disease or 
injury was incurred or aggravated in service, it does not 
provide a basis to link etiologically any current hearing 
loss to his period of service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, while the Veteran's 
history of noise exposure during service is not in dispute, 
the preponderance of the evidence in this case demonstrates 
that the Veteran's current hearing loss disability is not 
related to any incident of his period of service, to include 
his exposure to noise.  

The only competent (medical) evidence of record that 
addressed the etiology of the Veteran's bilateral hearing 
loss was the opinions of 2 VA examiners.  The March 2006 
opinion was that the Veteran's hearing loss was not the 
result of or caused by his military service.  The October 
2008 opinion was that it was less than likely that the 
Veteran's current hearing loss is the result of military 
noise exposure.  Both opinions were based on a review of the 
Veteran's records and an examination, and the examiners 
included an explanation of the rationale.  There is no 
competent evidence to the contrary.  The Veteran's own 
statements relating his current bilateral hearing loss to 
noise exposure in service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Service connection for bilateral hearing loss is also not 
warranted on a presumptive basis.  The Veteran's STRs are 
silent for complaints, findings or diagnosis of bilateral 
hearing loss.  There is no evidence of a hearing loss 
disability in either ear prior to the March 2006 VA 
examination.  As a hearing loss disability in either ear was 
not manifested in service, and sensorineural hearing loss was 
not manifested to a compensable degree in the first 
postservice year, service connection for such disability on 
the basis that it became manifest in service and persisted, 
or on a presumptive basis (for sensorineural hearing loss as 
a chronic disease, i.e., organic disease of the nervous 
system, under 38 U.S.C.A. § 1112) is not warranted.

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); See also, 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.  Back Disorder.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a back disorder.  

The service medical records are completely silent for any 
complaints of or treatment for a back disorder.  The 
separation physical, in January 1968, noted the Veteran's 
spine and musculoskeletal system as normal.  As noted 
previously, the Veteran is entitled to the relaxed 
evidentiary requirements of 38 U.S.C.A. § 1154(b) and that 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the questions of either 
current disability or nexus to service.  See Collette, supra.   
Accordingly, the incidents he described in service are not in 
question.
Although the Veteran has a currently diagnosed back 
disability (degenerative disc disease of the lumbar spine), 
there is no competent (medical) evidence of a nexus between 
such disability and hi service.   

In October 2008, the VA examiner indicated that she could not 
provide an opinion as to whether the current back disorder is 
related to service without resorting to speculation.  There 
are no other opinions of record regarding whether this 
disorder is due to service.  The Board notes that the 
Veteran's service medical records do not contain any 
documentation of any injury to the back, and he was never 
diagnosed with or treated for a back disorder; further, his 
separation examination was normal.  The Veteran was not given 
a diagnosis of arthritis until August 2004, more than forty 
years after separation from service and not within the one-
year limit for presumptive service connection.  

The only evidence which supports the Veteran's assertion that 
his back disorder is related to service is his contentions 
and lay statements.  Clearly, a Veteran is competent to 
report that he experienced a back injury and subsequent back 
pain in service.  Jandreau v. Nicholson, 492 F. 3d 1372 
(2007).  However, competence and credibility are a separate 
matter which must be addressed.  Although the Veteran reports 
inservice back pain, the service medical records are silent 
with respect to any complaints, findings or diagnoses of a 
back disorder.  And, on his January 1968 separation 
examination and in an associated medical history report, the 
Veteran denied any back trouble during service and clinical 
evaluations reported the spine to be normal.  His silence, 
when otherwise reporting a medical history constitutes 
negative evidence.  Moreover, the Veteran filed an original 
claim for service connection for residuals of a fever in 
February 1968, but failed to mention any complaints of a back 
disorder.  Again, when the Veteran filed a claim for one 
benefit but is silent as to another disability, such act 
constitutes negative evidence.  

The Board notes that the Veteran has reported that he has 
suffered from back problems since service.  However, the 
Board finds such report to be unreliable.  As noted above, he 
did not report any back injury or problems in service or at 
the time of his discharge from service.  Furthermore, the 
April 2005 statement from a chiropractor who treated the 
Veteran in 2004 indicates the Veteran denied any specific 
prior accident.  In addition, on October 2008 VA examination, 
he reported an acute onset of back pain in 1973, which was 
several years postservice.  Thus, these records contradiction 
his statements that his back pain began in service and have 
been continuous since that time.  

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
phenomenal gap in evidence of complaints, treatment or any 
indicia of disability including routine examinations.  The 
Veteran's assertions of continuity, even if sworn, are not 
credible.  The silence of the record in proximity to service 
constitutes negative evidence.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 
(2000).  

It is also notable that a lengthy period of time between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service. 
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  The earliest clinical record that documented his 
low back complaints was in 1992, more than 23 years after 
service.

In summary, there is no reliable evidence of back disorder in 
service or arthritis within the post service year, and no 
competent (medical) evidence attributing a current back 
disorder to service.  The Veteran's remote assertions as to 
the onset of a back disorder are not credible.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection is denied.  




ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for a back disorder is denied.  


______________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


